                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

              Plaintiff,

              v.                                                       Case No. 11-CR-20108-01-CM

 LEE Q. HILL,

              Defendant.


                                           MEMORANDUM & ORDER

         Some years ago, this court sentenced defendant Lee Quincy Hill to 80 months imprisonment and

36 months supervised release. Defendant’s 36-month supervised release term commenced upon his

February 2018 release from the Bureau of Prisons. Months later, defendant ended up in a Georgia county

jail, where he is currently being held under several charges arising out of a shooting incident at his

mother’s Georgia residence. This court subsequently issued an arrest warrant alleging defendant violated

certain conditions of his supervised release. An accompanying detainer followed. On November 28,

2018, defendant filed with this court a Motion For Production Order To Resolve Pending Charges,

Accusation or Detainers. (Doc. 61). Defendant’s pro se motion requests that this court order him

produced from that Georgia county jail’s custody to resolve “any outstanding matter in accordance with

O.C.G.A. 42-6-1, et seq.” (Doc. 61, at 1).1

         Defendant’s request, however, contradicts settled authority.                    Article III of the Interstate

Agreement on Detainers (IAD) provides the only mechanism to force a jurisdiction to dispose of a matter




         1
          The court is mindful of defendant’s pro se status and, therefore, liberally construes his motion. See United States
v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (explaining that “because [defendant] appears pro se, we must construe his
arguments liberally.”). Even read liberally, however, defendant’s motion lacks legal support.

                                                            -1-
pending against an individual already held in another jurisdiction’s custody. The United States and

nearly all the states—including Georgia, as demonstrated in the statute defendant invokes—are IAD

signatories. See Carchman v. Nash, 473 U.S. 716, 719 (1985); Ga. Code Ann. § 42-6-20 (codifying

Georgia’s status as an IAD party). But the IAD “clearly does not apply to supervised release revocation

detainers.” United States v. Gomez-Diaz, 415 F. App’x 890, 894–95 (10th Cir. 2011) (citing Carchman,

473 U.S. at 725–28 and United States v. Romero, 511 F.3d 1281, 1284 (10th Cir. 2008)). The defendant

“is not entitled to a revocation hearing [in this court] until after he is taken into federal custody on the

arrest warrant,” which need not occur until completion of his Georgia prosecution and any resulting

sentence. Id. at 895; see also United States v. Magnan, 700 F. App’x 838, 839–40 (10th Cir. 2017)

(interpreting Moody v. Daggett, 429 U.S. 78 (1976), to conclude that no due process violation occurs

when a revocation of supervised release proceeding is delayed pending the outcome of a state

prosecution).

       IT IS THEREFORE ORDERED that defendant’s Motion For Production Order To Resolve

Pending Charges, Accusation or Detainers (Doc. 61) be denied.

       Dated March 4, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -2-
